Name: Commission Regulation (EC) No 2538/94 of 19 October 1994 determining the extent to which applications lodged in October 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10. 94 Official Journal of the European Communities No L 269/31 COMMISSION REGULATION (EC) No 2538/94 of 19 October 1994 determining the extent to which applications lodged in October 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted (Text with EEA relevance) 1994 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 October to 31 December 1994 under the import arrange ­ ments referred to in Regulation (EC) No 266/94. Article 2 This Regulation shall enter into force on 27 October 1994. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 266/94 of 4 February 1994 laying down detailed rules for the application in 1994 of the import arrangements for beef and veal provided for in the Bilateral Agreement between the Community and Sweden ('), as amended by Regula ­ tion (EC) No 394/94 (2), and in particular Article 4 (4) thereof, Whereas Articles 1 ( 1 ) and 2 ( 1 ) of Regulation (EC) No 266/94 fix the quantity of fresh or chilled beef and veal falling within CN code 0201 and products falling within CN code 1602 50 31 , 1602 50 39 or 1602 50 80 origin ­ ating in Sweden which may be imported under special conditions during the period 1 October to 31 December This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 32, 5. 2. 1994, p. 9 . (2) OJ No L 53, 24. 2. 1994, p. 13.